COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bray
Argued at Chesapeake, Virginia


JAMARYL GILBERT
                                   MEMORANDUM OPINION * BY
v.   Record No. 1515-99-1     CHIEF JUDGE JOHANNA L. FITZPATRICK
                                       MARCH 28, 2000
COMMONWEALTH OF VIRGINIA


          FROM THE CIRCUIT COURT OF THE CITY OF HAMPTON
                  Christopher W. Hutton, Judge

          Charles E. Haden for appellant.

          Michael T. Judge, Assistant Attorney General
          (Mark L. Earley, Attorney General, on brief),
          for appellee.


     Jamaryl Gilbert (appellant) was convicted in two separate

bench trials of possession of cocaine, breaking and entering,

robbery, abduction and three firearm charges.     The sole issue

raised on appeal is whether the provisions of Code

§ 16.1-269.1(E) cured a defect in the felony proceedings by

failing to properly notify appellant's biological mother and

father of the juvenile proceedings.   We conclude that appellant

waived any objection to the jurisdiction of the circuit court by

failing to raise any such objection prior to indictment.

Accordingly, we affirm.



     *
       Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
     The evidence established that on October 5, 1998, a

petition was filed in the juvenile court, charging appellant,

then 14 years old, with possession with intent to distribute

cocaine, in violation of Code § 18.2-248.   On October 6, 1998,

summonses were issued to appellant, Katherine Gilbert

(appellant's grandmother), Newton Lowery (appellant's father),

and Marguerite Mayfield (appellant's mother).   Appellant's

grandmother had legal custody of him.   The summonses indicated

they were personally served on appellant and his grandmother,

but they were silent as to service on Lowery and Mayfield.    The

juvenile court certified the charge to the circuit court, and

the grand jury returned an indictment on March 1, 1999.    In a

bench trial on April 29, 1999, appellant was convicted of

possession of cocaine, in violation of Code § 18.2-250, and

sentenced to two years imprisonment.

     On December 28, 1998, petitions were issued in the juvenile

court, charging appellant with breaking and entering, robbery,

abduction and three firearm charges.    On January 4, 1999,

summonses for the offenses were issued to appellant and his

grandmother, in person, and to Lowery and Mayfield, appellant's

biological parents.   The summonses to the parents indicated that

both were incarcerated in the Newport News City Jail.   The

juvenile court certified the charges to the circuit court, and

on March 1, 1999, the grand jury returned indictments for all

six felonies.   Following a bench trial on April 20, 1999, the

                               - 2 -
trial court convicted appellant on the offenses charged and

sentenced him to a total of fifty-eight years, forty-five

suspended.

     Appellant did not challenge the circuit court's

jurisdiction or raise an objection to the proceedings based upon

the lack of notice to his biological parents in the juvenile

court.   On appeal, he contends the circuit court lacked

jurisdiction because the Commonwealth failed to comply with the

mandatory notice provisions of Code §§ 16.1-263 and -264.    He

argues that jurisdiction can be raised at any time and,

therefore, trial counsel's failure to raise the issue at trial

did not constitute a waiver.

     This case is controlled by the Supreme Court's recent

decision in Moore v. Commonwealth, 259 Va. ___, ___ S.E.2d ___

(2000) (No. 990776).    In Moore, the Supreme Court affirmed the

defendant's four felony convictions, despite the Commonwealth's

failure to comply with the notice requirements of Code

§§ 16.1-263 to -264.

                  The Commonwealth's failure to notify
             the defendant's biological father of the
             initiation of juvenile court proceedings, as
             required by former Code §§ 16.1-263 and
             -264, created a defect in those proceedings.
             However, under Code § 16.1-269.1(E), that
             defect was cured when the grand jury
             returned indictments against the defendant
             on the offenses certified to it by the
             juvenile court. This curative statutory
             provision permitted the circuit court to
             exercise its subject matter jurisdiction and


                                 - 3 -
          to try the defendant on the offenses set
          forth in the indictments.

Id. at ___, ___ S.E.2d at ___ (citation omitted) (emphasis

added).

     In the instant case, the Commonwealth notified appellant's

grandmother, his legal custodian, of the juvenile court

proceedings.   Assuming that the Commonwealth was required to

notify both biological parents under former Code §§ 16.1-263 and

-264, any failure to do so was cured when the grand jury

returned indictments on all seven charges on March 1, 1999.

Accordingly, appellant's convictions are affirmed.

                                                          Affirmed.




                               - 4 -